Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 04/10/2020.
Claims 1-13 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kalns et al. (US Pub. 2015/0149182 A1) in view of Yu (US Pub. 2017/0178666 A1).
Regarding Claims 1, 7 and 13, Kalns teaches an electronic device (see Fig.7 (710) and paragraph [0076]), comprising:
a receiver receiving a speech signal (see Fig.7 (720,722) and paragraph [0082]);
a memory storing one or more instructions (see Fig.7 (714) and paragraph [0078]);
and a processor configured to execute the one or more instructions stored in the memory (see Fig.7 (712) and paragraph [0078]),
wherein the processor is configured to execute the one or more instructions to:
control the receiver to receive the speech signal (see Fig.1 (114,116) and paragraph [0034]),
detect feature information from a speech signal of each speaker (see Fig.3 (312,314,326,328) and paragraph [0057], identifying semantically important information),

determine a response method based on the determined relations between the pieces of speech content (see Fig.1 (126,128), Fig.5 (538), paragraph [0042] and paragraphs [0069-0070]),
and control the electronic device such that an operation of the electronic device is performed according to the determined response method (see Fig.1 (126,128), Fig.5 (538), paragraph [0042] and paragraphs [0069-0070]).
Kalns fails to expressly teach wherein the processor is configured to determine whether the received speech signal comprises speech signals of a plurality of different speakers.
Yu, however, teaches a device configured to determine whether a received speech signal comprises speech signals of a plurality of different speakers (see Fig.2 (250,255,260) and paragraphs [0042-0043]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to configure Kalns’ device processor to determine whether a received speech signal comprises speech signals of a plurality of different speakers. The motivation would be to detect the presence of multiple speakers, and to process the feature information of the speakers.
Regarding Claims 2 and 8, Kalns further teaches wherein the feature information includes speaker information and speech content (see Fig.3 (310,312,324,326), Fig.5 (518,524), paragraph [0057] and paragraph [0065]).
Regarding Claims 3 and 9, Kalns further teaches wherein the determining of the relations between the pieces of speech content of the plurality of different speakers comprises determining whether the pieces of speech content of the plurality of different speakers have independent relations to each other or non-independent relations to each other (see Fig.3 (310,312,324,326), Fig.5 (518,524), paragraph [0057] and paragraph [0065], evaluating the contents of shared intent).
Regarding Claims 4 and 10, Kalns further teaches wherein, when the pieces of speech content of the plurality of different speakers have independent relations to each other (see Fig.5 (516,532) and paragraph [0069]), the processor is further configured to execute the one or more instructions to: determine priorities of the pieces of speech content (see paragraph [0069]); and determine the response method based on the determined priorities (see paragraph [0069], resolving conflicts based on priorities or weights).
Regarding Claims 6 and 12, Kalns further teaches wherein, when the pieces of speech content of the plurality of different speakers have non-independent relations to each other (see Fig.5 (516,532) and paragraph [0069]), the processor is further configured to execute the one or more instructions to: combine the pieces of speech content of the plurality of different speakers (see Fig.5 (536) and paragraphs [0069-0070]), and determine the response method such that the operation is performed based on the combined pieces of speech content (see Fig.1 (126,128), Fig.5 (538), paragraph [0042] and paragraphs [0069-0070]).

Claim Objections
Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 5 and 11, the following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not teach, disclose or suggest the claimed limitation of (in combination with all other limitations in the claim) “ the processor is further configured to execute one or more instructions to determine the response method such that another electric device performs an operation corresponding to a piece of speech content determined to have a low priority”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/VU B HANG/Primary Examiner, Art Unit 2672